DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole an indoor lighting panel for mounting on a wall or to a ceiling, wherein the indoor lighting comprises a housing with an arrangement of UV-B LEDs within the housing having a fabric output screen which provides a UV-B exit surface that is at least partially transparent to UV-B light, has a linear mass density of between 40 and 200 denier, partially opaque to visible light, and exhibits no fluorescence or phosphorescence upon absorption of UV-B light. 
The closes prior art is Knight (US 2017/0080246 A1) in view of Ferolito (US 2016/0129279 A1), and Bourke (US 2017/0239489 A1). Knight discloses an indoor lighting panel for mounting on a wall or to a ceiling (e.g. Fig 1B/C: 126 Fig 2B/2C:226), wherein the indoor lighting panel comprises: a housing (e.g. [0099]; [0103] the plurality of light sources is located within one or more walls); an arrangement of UV-B LEDs in the housing (e.g. [0070]; [0081]). Ferolito discloses a therapeutic light source including a fabric output screen which provides a UV-B exit surface, wherein the fabric output screen is at least partially transparent to UV-B light (e.g. [0045]; [0062] specifically lines 14-16
The combination of Knight in view of Ferolito and Bourke is silent regarding wherein the fabric output screen has a linear mass density of between 40 and 200 denier and wherein the fabric of the fabric output screen exhibits no fluorescence or phosphorescence upon absorption of UV-B light. The prior art of record, taken individually or in combination does not teach or render obvious the configuration of elements as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





Jessandra Hough							September 15, 2021
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792